IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1174
                            Filed December 9, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DIAMONAY RICHARDSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Mary E. Chicchelly,

Judge.



      Diamonay Richardson appeals the restitution imposed following her guilty

plea to second-degree murder. AFFIRMED.




      Mark C. Smith, State Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                        2


DOYLE, Judge.

       Diamonay Richardson appeals following her guilty plea to second-degree

murder, claiming the restitution imposed is unconstitutional because she was a

juvenile at the time of the commission of the offense. Richardson contends the

amount of restitution she was ordered to pay as a juvenile offender “is excessive

in violation of the excessive fines clause of article I, section 17 of the Iowa

Constitution.”   See Iowa Const. art. I, § 17 (prohibiting the imposition of

excessive fines). According to Richardson, in light of

       recent Iowa and federal case law requiring consideration of age as
       a mitigating factor with respect to a cruel-and-unusual-punishments
       analysis, analysis under Iowa’s excessive fines clause requires
       that, where the defendant is a juvenile, the court must consider the
       age of the defendant at the time the offense is committed.

       Richardson claims the court should have considered a more lenient

restitution award than that mandated under Iowa Code section 910.3B (2013)

because she was a juvenile at the time of the commission of the offense. She

relies on the United States Supreme Court’s ruling in Miller v. Alabama, 132 S.

Ct. 2455, 2458 (2012) (holding a statutory schema that mandates life

imprisonment without the possibility of parole cannot constitutionally be applied

to a juvenile), the Iowa Supreme Court’s ruling in State v. Lyle, 854 N.W.2d 378,

400 (Iowa 2014) (applying Miller under Iowa law), and their progeny to support

her claim that the offender’s age and culpability are necessary factors to consider

with regard to restitution just as they are necessary factors to consider with

regard to mandatory minimum terms of imprisonment.
                                         3


       Richardson also contends the district court erred in assessing restitution

under Iowa Code section 910.3B and in “fail[ing] to exercise the discretion

granted to it by section 901.5(14) to impose a lesser restitution amount.”

       The contentions raised by Richardson are identical to those raised in State

v. Breeden, No. 14-1789, 2015 WL _____ (Iowa Ct. App. Dec. 9, 2015), also filed

today. In Breeden, we held neither Miller nor Iowa’s Miller progeny mention

restitution or fines. See Miller v. Alabama, 132 S. Ct. at 2469; State v. Null, 836
N.W.2d 41, 72 (Iowa 2013); State v. Pearson, 836 N.W.2d 88, 96 (Iowa 2013);

State v. Ragland, 836 N.W.2d 107, 121 (Iowa 2013); Lyle, 854 N.W.2d at 382.

We further noted the Lyle court made clear its holding was limited to “mandatory

minimum sentences of imprisonment for youthful offenders.” 854 N.W.2d at 400.

We declined to expand that ruling beyond its expressed scope, and stated if the

court’s holding was to be expanded to include restitution in the context of a

juvenile offender cruel-and-unusual punishment analysis, our state supreme

court should be the court to do so. As an intermediate appellate court, “[w]e are

not at liberty to overrule controlling supreme court precedent.” State v. Beck, 854
N.W.2d 56, 64 (Iowa Ct. App. 2014).

       Finally, with regard to Richardson’s claim that the restitution is

“unconstitutionally excessive” under the facts and circumstances of her particular

case, as we noted in Breeden, Richardson has provided no authority to support

this claim. “In the context of the harm caused, the gravity of offenses under

section 910.3B is unparalleled.” State v. Izzolena, 609 N.W.2d 541, 550 (Iowa

2000). “A restitution order is not excessive if it bears a reasonable relationship to
                                       4

the damage caused by the offender’s criminal act.”     State v. Bonstetter, 637
N.W.2d 161, 165 (Iowa 2001).

      We affirm the judgment and sentence entered by the district court.

      AFFIRMED.